The case was — ’Huntington was imprisoned on an execution in favor of Jones, ’and had the liberty of the yard -upon bonds; in the night he privately went out of the limits of the yard, and returned again before morning, within the limits, unknown to the sheriff: Afterwards he took the poor prisoner’s oath; upon which Jones moved to the County Court, and had him assigned in service; which assignment upon a writ of error was reversed in the Superior Court. Jones after all this, found out that Huntington had been out of the limits *107of the prison in the night aforesaid; brought this action for the escape, and on the plea of not guilty, issue to the court; the court found that the defendant was not guilty; upon the principle, that Huntington’s going out of the limits of the yard aforesaid, was a negligent escape, and that upon his return to prison, it was lawful for the sheriff to retake and hold him, and which had in fact been done, and the plaintiff had suffered nothing thereby.